Citation Nr: 1635515	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher disability rating for service-connected adjustment disorder with depressed mood, rated as 30 percent disabling prior to August 2, 2012, and rated as 50 percent disabling on and after August 2, 2012.  

2.  Entitlement to a disability rating in excess of 40 percent for service-connected status post laminectomy, cervical spine, with fusion of C4, C5, and C6.  

3.  Prior to August 2, 2012, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  On and after August 2, 2012, entitlement to TDIU. 


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1977, from April 1977 to April 1980, and from August 1989 to July 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the October 2013 Substantive Appeal, the Veteran requested a hearing before a member of the Board by live videoconference.  This hearing was scheduled to occur in March 2016.  In March 2016, two weeks prior to the Veteran's scheduled hearing, the Veteran's representative submitted a correspondence withdrawing the Veteran's request for a Board hearing.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e) (2015).

In May 2016, the Veteran's representative submitted correspondence to VA in support of the pending increased rating claims.  The representative asserted that the Veteran was unemployable as a result of his service-connected disabilities, and submitted a completed Application for Increased Compensation Based on Unemployability and a vocational employability assessment completed by a vocational rehabilitation expert.  As such, it follows that a request for TDIU was reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains an additional VA examination and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to increased ratings for an adjustment disorder with depressed mood and status post laminectomy, cervical spine, with fusion of C4, C5, and C6, and entitlement to a TDIU prior to August 2, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On and after August 2, 2012, the Veteran is precluded from participating in substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

On and after August 2, 2012, the criteria for an award of a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, any error in notice or assistance is moot.

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Throughout the appeal, the Veteran has been service connected for an adjustment disorder with depressed mood, rated as 30 percent disabling prior to August 2, 2012, and rated as 50 percent disabling thereafter; status post laminectomy, cervical spine, with fusion of C4, C5, and C6, rated as 40 percent disabling; and status post bilateral herniorrhaphy with residual scars, rated as noncompensable.  On and after March 28, 2002, the combined evaluation was 40 percent.  Beginning on August 10, 2010, the Veteran's total combined rating for these disabilities was 60 percent.  Beginning on August 2, 2012, his combined rating is 70 percent.  Beginning August 2, 2012, therefore, the threshold percentage requirements for TDIU are met.  See 38 C.F.R. § 4.16(a).

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from August 2, 2012.  38 C.F.R. § 4.16(a).  Upon consideration of the record in its entirety, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation from that date.

In May 2016, the Board received an opinion from RG, a Certified Rehabilitation Counselor.  The examiner reviewed the claims file and interviewed the Veteran and noted that the focus was solely on the service-connected disabilities, namely, his service-connected psychiatric and cervical spine disorders.  The examiner thoroughly assessed both the medical and lay evidence of record, regarding the severity of the relevant disorders and the Veteran's education and employment history.  The examiner concluded that it is at least as likely as not that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing and following substantially gainful occupation, to include sedentary employment.  In rendering this opinion, the examiner cited to the Veteran's limiting and worsening physical symptoms from his service-connected cervical spine disability, which prevented the Veteran from having the physical capacity to follow or sustain the physical demands of work classified "greater than sedentary employment."  Noting that the Veteran had an employment history that was notable for a variety of unskilled to skilled occupations, to include construction equipment repairmen, hardware sales clerk, supply clerk, production and training coordinator, and a tool crib attendant, the examiner opined that the Veteran's cervical spine disability would preclude such employment.  The Veteran, continued the examiner, did not have sufficient vocational skills for sedentary employment.  Partnering this with the "limiting and worsening psychological service-connected disability," the Veteran would be unable to follow substantially gainful employment, to include at the sedentary work demand level, due to a reduced reliability and an interrupted ability to sustain gainful employment production demands.  The examiner concluded by opining that the Veteran's limiting and worsening physical and psychological symptoms from his service-connected disabilities, in partnership with his vocational background, render the Veteran unable to secure and follow a substantially gainful occupation, to include sedentary employment, since "he was forced to stop working as a supply clerk in March 2009."  

The Board accords significant probative weight to the May 2016 vocational assessment.  The examiner's opinion and rationale reflects an extensive review of the Veteran's prior employment and education levels.  The examiner also provided a thorough analysis of the relevant treatment records.  Further, the examiner provided a detailed rationale upon which the Board may base a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it is supported by an analysis that the Board can weigh against other evidence).  For these reasons, the May 2016 vocational assessment supporting the Veteran's TDIU claim carries significant probative value.  In the absence of any comprehensive opinion that contradicts the May 2016 opinion, the most probative evidence of record supports a finding that the Veteran is unemployable due to his service-connected disabilities.  

As noted earlier, the Veteran meets the schedular criteria for TDIU as of August 2, 2012.  The Board finds that TDIU is warranted as of that date.  The period prior to that date, is addressed in the remand portion of this decision.  

ORDER

Beginning August 2, 2012, entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

First, for entitlement to TDIU prior to August 2, 2012, remand is required for the referral of consideration of an extraschedular TDIU.  The Veteran does not meet the schedular requirements for consideration of a total rating based on individual unemployability.  38 C.F.R. § 4.16(a).  He has, however, submitted evidence establishing that his service-connected disabilities prevented him from maintaining substantially gainful employment prior to that date.  Thus, consideration of his claim for a total rating based on individual unemployability prior to August 2, 2012, under 38 C.F.R. § 4.16 (b) is warranted.  The Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in VA's Director of Compensation Service.  The Board may, however, consider whether remand to the RO for referral to the Director of Compensation Service is warranted.  See 38 C.F.R. § 4.16(b).  As there is evidence of unemployability prior to the date of the schedular criteria being met, the Veteran's TDIU claim must be referred for extraschedular consideration of TDIU, for the period prior to August 2, 2012.  

Second, remand is necessary regarding the psychiatric and orthopedic increased rating claims for current examinations.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA last provided a psychiatric examination in April 2014.  Since then, for instance, in a December 2015 statement, the Veteran has described worsening symptoms of his adjustment disorder with depressed mood, describing new symptoms such as suicidal ideation.  The May 2016 vocational assessment also indicated worsening psychiatric symptoms.  The Veteran was last afforded an examination for his cervical spine disorder in August 2012.  In a December 2015 statement and May 2016 vocational assessment, the Veteran's neck disability was described as worsening.  Updated examinations are required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected adjustment disorder with depressed mood.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

In particular, the examiner must provide the range of motion of the cervical spine in degrees and state whether there is any form of ankylosis.  In conducting the examination, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe any neurological manifestations of the service-connected cervical spine disability.  The examiner must report the frequency and duration of any bed rest prescribed by a physician and treatment by a physician in one-year increments since the Veteran filed his claim in August 2010.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After reviewing the record and conducting any additional development deemed necessary, in accordance with 38 C.F.R. § 4.16(b), refer the issue of entitlement TDIU for the appeal period prior to August 2, 2012, to VA's Director of Compensation Service for adjudication.

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


